Citation Nr: 1635811	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-33 894	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the Army National Guard from December 1972 to March 1973, with subsequent periods of active duty for training (ADT) and inactive duty for training (IADT).    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's current right knee disability is causally related to his service-connected left knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee disability caused or aggravated by his service-connected left knee disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disability was caused or aggravated by his service-connected left knee disability.    

Turning to the evidence of record, in October 1973, during a period of ADT, the Veteran injured his left knee and was later diagnosed with a medial meniscus tear.  In July 1975, VA granted service connection for a left knee disability.  He ultimately underwent a total left knee replacement in July 2008.  

Following separation from active service, in December 2005, x-ray studies showed moderate osteoarthritis in both knees with osteophytes and loss of patellofemoral and medial joint space bilaterally.   

In a March 2007 letter, the Veteran's primary care provider wrote a letter stating that he suffered from chronic bilateral knee pain.  He referenced the December 2005 x-ray studies and stated that the findings were consistent with wear-and-tear type arthritis.  

A later May 2008 radiology report revealed degenerative arthritis in both knees, greater on the left.

In October 2008, a private physician, Dr. S., wrote that the left knee disability placed additional strain on the right knee, and that, currently, the right knee was severely arthritis.  The doctor stated that approximately ten percent of the right knee problem was a direct consequence of the left knee disability.  

In July 2009, Dr. S. reiterated that the service-related left knee disability placed additional strain on his right knee over time, and that this contributed to the need for a right knee replacement due to severe degenerative arthritis of the right knee.  

Other treatment records and buddy statements support Dr. S.'s opinion that the left knee disability placed additional strain on the right knee, particularly during ambulation.  For example, in a March 2007 statement, the Veteran's friend, D.S., stated that he had known the Veteran for 40 years, and that he walked "with a hitch."  In addition, during a March 2007 VA examination, the examiner observed that the Veteran ambulated with his weight shifted from side to side.  During another October 2008 VA examination, his gait was described as "rocks back and forth, left to right."    

VA obtained a VA examination and opinion in June 2009.  The VA examiner provided a negative opinion with regard to causation and/or aggravation of the right knee by the left knee disability, reasoning that the first time right knee pain or treatment was mentioned was at the 2007 VA examination, despite the documented x-ray study revealing right knee arthritis in 2005 and the Veteran's report of right knee pain of ten years' duration.  Moreover, the VA examiner noted Dr. S.'s statement that the left knee disability placed additional strain on the right knee, but simply stated that the Veteran's occupational tasks, which involved hard labor such as kneeling, bending, lifting, etc., on his farm would advance his arthritis in all of his joints and spine.  

Another VA opinion was obtained in September 2011.  The VA examiner also provided a negative opinion, reasoning that range of motion in the right knee was normal, and that the Veteran's gait was normal, despite repeated references to abnormal gait in the treatment and examination records.  Moreover, the VA examiner agreed with the 2009 VA examiner that the Veteran's occupational tasks could also place additional strain on the right knee, but did not explain why he felt that occupational tasks were the more likely etiology over the left knee disability.   

Most recently, in February 2016, another negative VA opinion was obtained.  The clinician opined that the osteoarthritis in the right knee was solely due to the natural progression of that disease, noting the 2007 letter in which the Veteran's primary care provider stated that the 2005 x-ray results were consistent with wear-and-tear arthritis.  Moreover, the clinician noted that treatment records from September 2013 did not note abnormal gait (again, despite prior treatment and examination records that do document abnormal gait), and that treatment records since 2009 showed only slow progression (as opposed to abnormal progression) of right knee arthritis.  

The Board acknowledges the negative opinions of the VA examiners, but has assigned greater probative value to the opinion of the private physician, Dr. S.  While the VA examiners have provided alternative theories of etiology of the right knee disability (e.g., occupational tasks, natural progression of arthritis, etc.), none of them have provided an explanation as to why they believe those etiologies are more likely than additional strain placed on the right knee by the left knee disability.  Moreover, treatment and examination records clearly demonstrate that the Veteran had an altered gait due to his left knee disability, further supporting Dr. S.'s opinion that the left knee disability placed additional strain on the right.  

Based on the foregoing, the Board finds that the evidence is, at minimum, in equipoise as to whether the Veteran's current right knee disability is related to his service-connected left knee disability.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a right knee disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


